George Rose Smith, Justice, concurring. Although I agree with the dissenting justice’s view that Tyler’s inability to identify the prosecutrix in the courtroom did not render his testimony inadmissible, I think it was inadmissible for a different reason — that its relevancy was outweighed by its prejudicial effect. At the trial defense counsel stated positively that consent by the prosecutrix was not an issue; so the rape shield statute would ordinarily have excluded a bare statement even by Manees that he and the prosecutrix had sex on an earlier occasion. But the defense offered the prior sexual incident to show that the prosecutrix concocted the rape charge against Manees out of bias, because he owed her money for sexual favors. Cf. Marion v. State, 267 Ark. 345, 590 S.W. 2d 288 (1979), where the defense was that the prosecutrix had concocted the charge because Marion had accused her of infecting him with a venereal disease. In the case at hand Tyler admittedly knew nothing whatever about the possibility that the prosecutrix may have been motivated by bias in bringing the charge against Manees. Hence Tyler could not testify to the one fact that was essential to the admissibility of Manees’s own testimony about the earlier incident. Tyler’s testimony about having witnessed the earlier incident would therefore have been prejudicial to the character of the prosecutrix with only scant counterbalancing relevancy favoring its admissibility.